THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER SECURITIES LAWS OF
CERTAIN STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY THE SECURITIES REPRESENTED
HEREBY HAVENOT BEEN REGISTERED UNDER MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

CONVERTIBLE PROMISSORY NOTE




SUCCESS EXPLORATION & RESOURCES, INC.




$110,000.00

          ­­­__DECEMBER 9, 2013




1.  

Obligation.  For value received, receipt of which is hereby acknowledged,
Success Exploration & Resources, Inc. a Nevada corporation (“Borrower”), hereby
promises to pay to the order of Tamda Marketing, Inc. (“Lender”) at the Lender’s
offices in Boca Raton, Florida, or at such other place as Lender may direct, the
principal sum of One-Hundred-Ten-Thousand Dollars ($110,000.00).  Furthermore,
the Borrower shall hereby agree, as an inducement to Lender to lend, and as a
condition of the Lender lending such monies to the Borrower, Borrower shall
hereby prepay the Lender the sum of one year(s) (1) interest at the following
interest rate: fifteen (15%) per annum, the prepaid amount of: Sixteen Thousand
Five Hundred Dollars ($16,500.00), which Lender hereby acknowledges, and
thereon, pay the principle as provided in Section 2.




2.  

Payment Schedule.  Borrower agrees to pay to Lender the entire unpaid principal
balance of this Convertible Promissory Note (this “Note”), in full on or before
December 9, 2014.  Upon thirty (30) days written notice, Borrower may prepay
amounts due under this Note, or any portion thereof, at any time, without
premium or penalty.




3.  

Conversion.

At the option of the Lender (or Holder), Lender may convert the note and the
unpaid interest thereon into the Common Stock of the Company based upon the
closing bid price of one shares of the Common Stock as published by the OTC
Markets Weekly Report at the rate of the lesser of Ten cents ($0.10) or 50% of
the average prior five days bid price of one (1) share of Common Stock.  In the
event there is no published Closing bid price for one (1) shares of Common Stock
of the Borrower as published by the OTC Markets Weekly Report, or if, such
published amount is less than par value, the Lender may convert all such amounts
due to Lender at two (2) times par value of One (1) Common Stock of the
Borrower.  Issuance of a stock certificate therefore, however, shall be
conditioned upon Lender’s execution and delivery to the Company of (i) a
Subscription or Stock Purchase Agreement in substantially the form executed and
delivered to the Company by other purchasers of Borrower’s Common Stock and (ii)
surrender to Borrower of the original executed copy of this Note, marked
“surrendered for conversion”, canceled”, “paid” or the like.  This conversion
provision in non dilutable.





1









4.  

Default: Acceleration of Obligation.  Borrower will be deemed to be in default
under this Note, and if not already due in full, the principal sum of this Note,
together with all interest accrued thereon, will accelerate and immediately
become due and payable in full:  (a) upon Borrower’s failure to pay, when due,
any principal amount of this Note or any accrued interest hereon, (b) upon the
filing by or against Borrower of any voluntary or involuntary petition in
bankruptcy or any petition for relief under the federal bankruptcy code or any
other state or federal law for the relief of debtors:  or (c) upon the execution
by Borrower of an assignment for the benefit of creditors or the appointment of
a receiver, custodian, trustee or similar party to take possession of Borrower’s
assets or property.




5.  

Use of Proceeds.  Borrower hereby affirms such amounts due to Tamda Marketing,
Inc. as outlined below on the date of the Note herein as due Tamda Marketing,
Inc for the cash loan as described in Section 1.

As such the outstanding balance due Tamda Marketing Inc. is as follows:



1.

__$16,500.00 Prepaid interest ____________



2.

__$18,500.00 Legal, Consulting & Accounting



3.

__$75,00.00 in working capital____________

6.

Governing Law: Waiver.  The validity, construction and performance of this Note
will be governed by the internal laws of the State of Florida, excluding that
body of law pertaining to conflicts of law.  Furthermore, Lender shall at
Lender’s option chose jurisdiction.  Borrower hereby waives presentment, notice
of non payment, notice of dishonor, protest, demand and diligence.




In Witness Whereof, the Borrower and Lender have executed this Convertible
Promissory Note by it’s duly authorized representatives as of the first date and
year above.




BORROWER: SUCCESS EXPLORATION & RESOURCES, INC.







Signature: /s/ Matthew H. Sage

By: Matthew H. Sage

Its: President







LENDER:  TAMDA MARKETING, INC.







Signature: /s/ David Zimmerman

By: David Zimmerman

Its: President







Attachments:




1.

Copy of the check to Success Exploration & Resources, Inc. from Tamda Marketing,
Inc.

2.

Copy of the Deposit Ticket

3.

Copy of the Chase Bank Deposit Receipt





2





